Citation Nr: 1328756	
Decision Date: 09/09/13    Archive Date: 09/17/13

DOCKET NO.  10-22 400A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran had active service from December 1984 to March 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified at a videoconference hearing before a Veterans Law Judge in November 2011.  A transcript of that proceeding is of record and has been associated with the claims file.  Since the date of that hearing, the Veterans Law Judge is no longer employed by the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Law Judge who conducted the November 2011 videoconference Board hearing is no longer employed by the Board.  The Veteran was informed in a July 2013 letter that he could be afforded a new hearing under 38 U.S.C.A. § 20.717.  In the same month, he submitted a request for another videoconference Board hearing at his local RO.  The case should be remanded to give the Veteran the opportunity to testify at a new hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference Board hearing before a Veterans Law Judge at the RO and provide appropriate notification to the Veteran and his representative.  After a hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims folder should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


